Citation Nr: 0419230	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  00-00 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a lumbosacral spine injury, currently rated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a fracture of the right scapula (major), currently rated 
as 10 percent disabling.

(Entitlement to a total disability rating based on individual 
unemployability due to the veteran's service-connected 
disabilities (TDIU) has been addressed in a separate Board 
Decision/Remand, dated July 3, 2003.)


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran served on active duty from November 1961 to 
December 1965.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO), located in Denver, Colorado.  That decision denied 
entitlement to an increased evaluation for back and shoulder 
disabilities.  It also denied TDIU.  In February 2001, the 
Board remanded the claim for the purpose of obtaining 
additional information.  

The claim was returned to the Board and in July 2003, the 
Board issued a decision on the merits regarding the issues of 
entitlement to increased ratings for residuals of a 
lumbosacral spine injury and residuals of a fracture of the 
right scapula (major).  The veteran and his attorney were 
notified of this decision and he appealed to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court, in an order dated October 29, 2003, vacated the 
Board's July 2003 decision.  The Board was instructed to 
review the veteran's claim in light of the Veterans Claims 
Assistance Act of 2000 [VCAA], codified at 38 U.S.C.A. §§ 
5100 et. seq., and with the cases of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and Charles v. Principi, 16 Vet. 
App. 370 (2002).  Because the TDIU claim had been remanded to 
the RO and was not before the Court, the Court did not 
address that particular issue.

In the Joint Motion for Partial Remand, that was adopted by 
the Court in its Order, it was noted that a remand was in 
order because the original Board decision did not present 
sufficient reasons or bases to support its conclusions that 
VA provided adequate notice of the information and evidence 
necessary to substantiate the veteran's claim pursuant to the 
VCAA.  It was further agreed that the VA did not fully comply 
with its duty to inform the veteran all evidence needed to 
substantiate his claim, what evidence the VA would obtain, 
and which evidence the veteran needed to provide.  As such, 
it was concluded that the claim should be returned and 
remanded to the RO.

The Board notes that the Federal Circuit in DAV v. Sec'y of 
VA invalidated the Board's ability to cure VCAA deficiencies.  
Therefore a remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the appellant with his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The RO should ensure compliance with the 
duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a)); and 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and 
relevant case law as specifically 
affecting the issues of increased ratings 
for residuals of a lumbosacral spine 
injury and a fracture of the right 
scapula (major).  The RO must inform the 
veteran of the relevant laws and statutes 
affecting his claims; it must detail what 
it will do to assist him with his claims; 
it must inform him what he must provide 
in order to assist with the processing of 
his claims; and, it must discuss in 
detail how the veteran may prevail on 
each of the issues.  In addition, the RO 
should request or tell the claimant to 
provide any evidence in his possession 
that pertains to the claims.  

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The RO is put on 
notice that the RO must process not only this Remand but it 
must also process the Remand portion of the Board's 
Decision/Remand, dated July 3, 2003; that Remand addressed 
the TDIU issue that is also still on appeal.  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




